DETAILED ACTION
This action is responsive to the Amendment filed on 11/15/2022. Claims 1-20 are pending in the case. Claims 1, 13 and 20 are the independent claims.
This office action is Non-Final. Examiner is choosing to make this action non-final in order to give Applicant time to reconsider arguments, as well as address all the rejections made in the previous action, rather than send a notice of incomplete response (see item 12 in Response to Amendment/Arguments section below).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Related Applications
The instant application appears to be related by common subject matter, assignee, and at least one inventor with the following:
US Application Number
Filed on
Published as
Published on
16/522,608
07/25/2019
US 20210026444 A1
01/28/2021
16/565,029
09/09/2019
US 10948988 B2
US 20210072824 A1
03/16/2021
03/11/2021
16/662,842 (priority application)
10/24/2019
US 10901505 B1
01/26/2021
16/940,152
10/20/2020
US 20210208674 A1
07/08/2021
17/217,866
03/21/2021
US 11343420 B1
05/24/2022
17/471,655
09/10/2021
(projected to be published)
03/16/2023
17/513,582
10/28/2021
(projected to be published)
05/04/2023
17/576,121
01/14/2022
(projected to be published)
07/20/2023
17/740,295
05/09/2022
(projected to be published)
11/09/2023


A terminal disclaimer was filed and approved on 05/11/2022 with respect to US Patent No. US 10,901,505 B1.
Applicant’s Response
In Applicant’s response dated 11/15/2022 (hereinafter Response), Applicant amended Claims 1, 13, and 20; and argued against most, but not all, rejections previously set forth in the Office Action dated 7/15/2022.
Applicant’s amendment to claims 1, 13, and 20 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant’s argument with respect to the 35 USC 112(f) analysis of an activation threshold detector that controls the location of the activation threshold relative to the user's eye range of motion recited in claim 20, Applicant’s arguments are not persuasive. While Applicant argues activation threshold detector is a term having clear meaning in the art without any providing any evidence (see Response page 7), as a simple search for the phrase yields no literature including the phrase other than the instant application, the term cannot be considered a “term of art”. Applicant further argues that “detector” is not one of the generic placeholders included in MPEP § 2181.I.A, however Applicant’s citation fails to include the remaining two sentences of the first paragraph of this section:
Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.

In the instant case, Examiner applied the three-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Applicant has provided no persuasive evidence that the claim limitation (a) uses a term which could not be considered a generic placeholder (…detector…); (b) that the generic placeholder is not modified by functional language (…that controls the location of the activation threshold relative to the user's eye range of motion;); or (c) that the generic placeholder is modified by sufficient structure, material, or acts for performing the function (activation threshold is merely a naming convention and does not identify structure, material, or acts for performing the controls the location of the activation threshold relative to the user's eye range of motion function).
In response to Applicant's argument with respect to the 35 U.S.C. § 112 rejections of claims 1-20 (see Response, page 8), the arguments are persuasive that the amendment is sufficient and 35 U.S.C. § 112 rejections of the claims are respectfully withdrawn.
In response to Applicant's argument that ROTHKOPF does not anticipate at least independent claim 1 (see Response, starting page 8), Examiner respectfully disagrees because, as was made clear in the previous Office action, “tracking an orientation of a contact lens based on tracking data” is functionally equivalent to “tracking an orientation of the user’s eye based on tracking data” (see previous action page 7 items 14a-d) and further that this equivalency was relied upon in the art rejection (see previous action page 8 item 14e).  As ROTHKOPF clearly teaches tracking an orientation of the user’s eyes based on sensor information and the use of contact lenses for generating AR, this portion of the limitation is taught.  
However, upon reconsideration of the entirety of the limitation, a portion not argued by Applicant (based on tracking data generated by at least one sensor disposed within the contact lens) is at best suggested and not explicitly taught in ROTHKOPF (the suggestion is under the rationale that contact lens systems with projectors were known, sensors for tracking the orientation of the eye were known, thus including a sensor to track the orientation of the eye disposed within the contact lens itself is suggested).
Accordingly, the 35 USC 102 rejections of claims 1, 7, 13, 14, 16, and 20 are respectfully withdrawn and new grounds of rejection under 35 USC 103 of all claims are provided below, relying on SHTUKATER and ROTHKOPF for at least the independent claims.
Applicant’s argument did not address, in any fashion, the alternative grounds of rejection of claim 1 which was made starting page 20 item 45 in the previous action (rejected under 35 U.S.C. 103 as being unpatentable over SHTUKATER et al. (Pub. No.: US 2017/0270636 A1, previously cited) in view of von und zu Liechtenstein (Pub. No.: US 2021/0072821 A1, hereinafter LIECHENSTEIN, newly cited)). This alternative rejection is respectfully maintained and restated below. 
Note that alternative rejections of at least claims 13 and 20 could be made relying on the same citations and same rationale, and are not explicitly provided. Note further that alternative rejections of the dependent claims could also be made in view of SHTUKATER, LIECHENSTEIN, and/or ANDERSON for similar reasons to the rejections below over SHTUKATER, ROTHKOPF, and/or ANDERSON and are also not explicitly provided. 
Should Applicant amend the independent claims to overcome SHTUKATER and ROTHKOPF, Applicant should also explain how the amendment also overcomes SHTUKATER and LIECHENSTEIN, as well as any other reasonable combination of cited references.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claim 20:
activation threshold detector that controls the location of the activation threshold relative to the user's eye range of motion
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is provided to aid the reader in understanding how certain claim limitations have been considered in the rejections below:
No special definition: “contact lens virtual display”. The term “virtual display” does not appear in the instant application. Possible interpretations include [0030] “display data” which is computed for femtoprojectors; [0031] “virtual scene” provided by contact lens display (excluded non-displayed portions); [0049] virtual scene comprising both visible and invisible sections (defined by what is actually displayed / provided to retina). For purposes of rejection, Examiner chooses to use the broadest interpretation “display data” (what would conventionally be called the ‘user interface’ presented to the user via the contact lens display).
Broad definition: “femtoprojector” [0026] Femtoprojector 104 may be implemented as a miniature video projector that projects images on the part of the wearer's retina centered on the fovea-the highly sensitive, i.e., high-resolution region of the retina that is referred to when the eye directly gazes or inspects an object. [0045] A femtoprojector has been proposed by Deering. See, e.g., US 8,786,675, "Systems using eye mounted displays." [published 07/2014].
The instant application fails to explicitly describe making any determination of the contact lens crossing an activation threshold (regardless of whether it is the orientation of the contact lens or the motion of the contact lens as variably recited in the independent claims) in order to activate a tool.
At best, the instant application states [0035] In embodiments, raw sensor data from sensors 201, 202 may be converted into control signals that may be used to control, activate, deactivate, navigate, or select virtual objects in a virtual scene; however this is not sufficient to explain how sensor information from the contact lens is compared to an activation threshold.
The instant application describes making a determination of whether eye movement crosses an activation threshold to activate the tool (see e.g. [0054-0055] activation threshold 503…motion 502 of a pair of human eyes… monitor eye motion to determine where in range 502 the eye is directed to determine whether activation threshold 503 has been crossed; [0058] eye angles are compared….eye exceeds a threshold angle [0059] user’s gaze reaches threshold [0060] user's eye movement 504 at a given angle or along a given path that crosses activation threshold 503 at crossing location 510 may serve as an indication of the user's intent to activate or select one tool 520 over another tool 522).
The instant application does make clear that the movement/orientation of the user’s eye may be determined based sensors of the contact lens ([0032] In embodiments, magnetometer 201 and accelerometers 202A, 202B may be used as motion sensors to detect and track the orientation of contact lens 102 and, thus, the orientation of the eye of the user.
Thus, for all claims, the “orientation of the contact lens” and the “motion of the contact lens” is assumed to be functionally equivalent to the orientation/motion of the user’s eye in order to avoid a rejection under 35 USC 112(a) lack of enablement and in order for the instant application to maintain benefit of priority to the parent application. 
This equivalency is also relied upon in the art rejections.  Note that any argument against this strict equivalency must be supported with citations showing that the motion/orientation of the contact lens is independent of the user’s eye motion/orientation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 13, 14, 20 are rejected under 35 USC 103 as unpatentable over SHTUKATER et al. (Pub. No.: US 2017/0270636 A1, cited in earlier action) in view of ROTHKOPF et al. (Pub. No.: US 2020/0073122 A1, filed 06/21/2019, previously cited).
Regarding claim 1, SHTUKATER teaches the method for activating a contact lens virtual display ([0015] the smart contact lens system tracks the changes in the eye position and correlates it with the corresponding UI component that comes into focus as a result of an image shift on the display, thereby the system "selects" the UI component that shifts to the center of the display), the method (broadly FIG 2 [0179] implemented, using for example contact lens in FIG 1) comprising:
tracking an orientation of a contact lens based on tracking data generated by at least one sensor disposed within the contact lens (see e.g. [0193] For 3D FoR, the system may utilize on absolute orientation information derived from, and embedded into contact lens);
analyzing the tracking data (FIG 2 [0193] Active mode may be implemented based on … 3D FoR represented by both change of orientation of the eye and head 207 [0196] For active mode, the shift may be computed for the delta in the eye's or head's position or based on the change of eye's gaze orientation relative to the environment of the lens wearer) 
activating the contact lens virtual display {change image being displayed to user} and projecting by a femtoprojector at least one virtual tool onto a user retina ([0103] embedded display 105 component may comprise different types of micro lenses... Micro lenses create collimated beam of light directly projected onto the retina of the eye) resulting in the at least one virtual tool becoming visible to the user within the contact lens virtual display ([0195] position of an image on display is computed at step 209. Here, per pixel image matrix is computed and consequently image is superimposed onto the display at step 210… [0015] UI component is shifted in image [0016-0019] provides examples of UI components).
SHTUKATER cannot be relied upon to expressly disclose the intended use of the tracking data to identify when the orientation of the contact lens crosses an activation threshold for a predetermined period of time, the activation threshold being not visible to a user when the contact lens virtual display is in an inactive state, such that in response to the orientation of the contact lens crossing the activation threshold during which the contact lens virtual display is in the inactive state the contact lens virtual display is activated.
ROTHKOPF teaches (abstract) a head-mounted display unit and a wake control system that provides content to a user, has a low power state and a high power state, and determines when to operate in which power state based on assessing different wake criteria. ROTHKOPF teaches an exemplary head-mounted display unit in FIG 1 used for providing augmented reality (AR) content to a user; as well as explains there are other known mechanisms for presenting AR content (see [0176] displays formed as lenses designed to be placed on a person’s eyes…employ retinal projection technology). 
ROTHKOPF teaches 
tracking an orientation of a user’s eye based on tracking data generated by at least one sensor … ([0038] sensors 130  [0042] Each of the sensors 130 may send sensor data signals 130a, which include sensor data that is processed by the controller 120 or another processing device to assess the criteria [0043] list of sensors 130 [0144] list of conditions sensed; [0056] the wake unit 280 assesses a gaze criterion of one or more of the user's eyes. The gaze criterion may, for example, be an eye movement, such as the direction, magnitude (e.g., gazing into periphery), and/or duration of the user's eyes, or any eye movement pattern (e.g., sequence of movements) orientation interpreted as “eye direction or angle”);
analyzing the tracking data to identify when the orientation of the user’s eye crosses an activation threshold for a predetermined period of time (320 assess wake criteria to determine whether to operate in high-power state; [0072] by assessing one or more wake criteria according to the one or more wake units 280 with various inputs from the sensors 130, the sensor devices 135; [0056] the wake unit 280 assesses a gaze criterion of one or more of the user's eyes. The gaze criterion may, for example, be an eye movement, such as the direction, magnitude (e.g., gazing into periphery), and/or duration of the user's eyes, or any eye movement pattern (e.g., sequence of movements)), the activation threshold being not visible to a user when a virtual display is in an inactive state (310 operate display system in low-power state; in low-power state, no graphics are displayed, see [0035] and [0053]);
in response to the orientation of the user’s eye crossing the activation threshold during which the virtual display is in the inactive state (FIG 3, wake criteria is met), activating the virtual display (330 operate in high-power mode) resulting in at least one virtual tool becoming visible to the user within the virtual display ([0035] second (high power) state, greater content may be provided to the user [0036] advantageous for virtual or augmented reality; see also [0053] interpreting “virtual tool” as computer-generated (CGR) content (graphics) which may be used to perform additional function; examples of CGR content in [0062]).
As SHTUKATER clearly teaches a contact lens capable of providing the data necessary to determine wake criteria, where the contact lens is used for providing AR data (e.g. a virtual tool) to a user; it would have been obvious to one having ordinary skill to have improved the contact lens of SHTUKATER with the wake control system taught in ROTHKOPF, the combination resulting in a wake control system for the contact lens virtual display such that when the tracking data indicates a wake criteria has been met, the contact lens virtual display is activated in order to provide content, thus teaching the entirety of the claimed invention.  The combination is motivated by the teaching in ROTHKOPF [0036] of the method being advantageous for AR systems, as well as the recognition in ROTHKOPF that contact lens system with projectors (such as that taught in SHTUKATER) were known, which suggests they are AR systems which may be improved.
Regarding dependent claim 8, incorporating the rejection of claim 1, SHTUKATER further teaches wherein the tracking data is adjusted to compensate for movement of a user during the step of tracking ([0152] The eye orientation module 104 may track gaze direction in 3D that combines direction of the eye and the head).
Regarding dependent claim 9, incorporating the rejection of claim 8, SHTUKATER further teaches wherein the at least one sensor comprises a gyroscope that generates user motion data that is used to adjust the tracking data ([0153] direction orientation sensors may include compass, gyroscope, tilt sensor and accelerator or any other sensor capable of determining directional orientation or capable of tracking changes in directional orientation), the user motion data related to at least one of user acceleration, user velocity, and user rotation ([0153] …Inertial Measurement Unit (IMU) or Attitude Heading Reference System (AHRS)).
Regarding claim 13, SHTUKATER in view of ROTHKOPF, combined at least for the reasons discussed above, similarly teaches the method for activating a contact lens virtual display, the method comprising:
tracking a motion of a contact lens based on tracking data generated by at least one sensor disposed within the contact lens (using the tracking data generated by the sensors in the contact lens of SHTUKATER for the method of wake control taught by ROTHKOPF as explained in the rejection of claim 1; the orientation of the contact lens changes as the contact lens moves, thus tracking orientation is equivalent to tracking motion);
analyzing the tracking data to identify when the motion of the contact lens crosses an activation threshold for a predetermined period of time, the activation threshold being not visible to a user when the contact lens virtual display is in an inactive state (using the tracking data generated by the sensors in the contact lens of SHTUKATER for the method of wake control of a virtual display taught by ROTHKOPF as explained in the rejection of claim 1, using motion threshold criteria e.g. [0056] eye movement criterion such as direction, magnitude, pattern).
in response to the motion of the contact lens crossing the activation threshold during which the contact lens virtual display is in the inactive state, activating the contact lens virtual display and projecting, using a femtoprojector within the contact lens, at least one virtual tool onto a user retina resulting in the at least one virtual tool becoming visible to the user within the contact lens virtual display (using the projector of the contact lens of SHTUKATER to provide the contact lens virtual display which is controlled using the method of wake control of a virtual display taught by ROTHKOPF as explained in the rejection of claim 1).
Regarding dependent claim 14, incorporating the rejection of claim 13, SHTUKATER further teaches wherein the step of tracking the motion of the contact lens comprises a distance measurement relative to a first location of the contact lens and a second location of the contact lens (e.g. SHTUKATER [0119] based on three-dimensional FoR. In the three-dimensional (3D) FoR head position as well as eye position are tracked and correlated with the 3D geometry around the user. Interpreting “distance measurement” to be the calculated amount of “shift” that will be required to move the UI component image into focus; see also [0194], as well as [0230] orientation module may determine absolute or relative direction of the eye's directional vector. The measurement may be expressed in various ways, for example, as linear vector, rotation matrices, Euler angles, trigonometric angle measure or any other mathematical construct; see also ROTHKOPF, combined for the reasons discussed above, which teaches [0056] magnitude of movement (e.g. from any position to periphery)).
Regarding claim 20, SHTUKATER in view of ROTHKOPF, combined at least for the reasons discussed above, similarly teaches the contact lens comprising (the contact lens of SHTUKATER improved with the method of wake control of a virtual display taught by ROTHKOPF):
a plurality of sensors that generates tracking data related to an orientation of the contact lens (SHTUKATER: orientation module 104 [0153] smart contact lens 100 may comprise an embedded directional orientation sensor module 104. The direction orientation sensors may include compass, gyroscope, tilt sensor and accelerator or any other sensor capable of determining directional orientation or capable of tracking changes in directional orientation; see also [0154]), the tracking data are used to detect whether the contact lens crosses an activation threshold for a predetermined period of time, the activation threshold being not visible to a user when the contact lens virtual display is in an inactive state (using the tracking data generated by the sensors in the contact lens of SHTUKATER for the method of wake control taught by ROTHKOPF as explained in the rejection of claim 1);
an activation threshold detector (SHTUKATER processor module 103 [0146, 0148]; some mechanism for determining whether user’s eye motion has sufficiently shifted to cause a change in the display [0118] processor module may track eye shifts in order to compute proper shift of an image [0133] extent of the shift depends on and correlates with the level of eye’s movement in certain proportion; note also [0137] current directional orientation of the eye or delta orientation relative to previous value based on information from the orientation module 104) that controls the location of the activation threshold relative to the user's eye range of motion (using the tracking data generated by the sensors in the contact lens of SHTUKATER for the method of wake control of a virtual display taught by ROTHKOPF as explained in the rejection of claim 1); and
a femtoprojector coupled within the contact lens (SHTUKATER: embedded display 105 [0103] array of the micro-lenses is positioned facing directly a cornea of an eye. Micro lenses create collimated beam of light directly projected onto the retina of the eye), the femtoprojector being activated in response to the contact lens crossing the activation threshold during which the contact lens virtual display is in the inactive state, the activated femtoprojector projecting at least one virtual tool onto a user retina resulting in the at least one virtual tool becoming visible to a user within an activated contact lens virtual display (using the projector of the contact lens of SHTUKATER to provide the contact lens virtual display which is controlled using the method of wake control of a virtual display taught by ROTHKOPF as explained in the rejection of claim 1).
Claims 2-7 and 15-16 are rejected under 35 USC 103 as unpatentable over SHTUKATER in view of ROTHKOPF, further in view of ANDERSON (Pub. No.: US 2019/0390976 A1).
Regarding dependent claim 2, incorporating the rejection of claim 1, SHTUKATER in view of ROTHKOPF, combined at least for the reasons discussed above, further teaches the step of tracking the orientation of the contact lens comprises angular measurements  relative to a first reference (see e.g. SHTUKATER [0202] FIG. 4 depicts a detailed flow diagram for the 3D FoR variation of the active mode process [0203] direction of head as well as eye gaze direction (directional vector include Euler angles) [0204] at step 405, display adjustment factor is computed based on combined delta in the head and eye's gaze direction relative to the base reference position. 
It is noted that the orientation sensor of SHTUKATER may comprise [0153] direction orientation sensors may include compass, gyroscope, tilt sensor and accelerator or any other sensor capable of determining directional orientation or capable of tracking changes in directional orientation.
ANDERSON teaches an improved calibration of gyroscopes [0020] that leverages sensor fusion methods for accelerometers, magnetometers and gyroscopes. ANDERSON explains in [0029] how the three sensors complement each other (gyro’s have roll, pitch which contribute to gyro’s offset error; accelerometer is used as orientation reference in X and Z axis to compensate; magnetometer must be three axes to be able to calculate the heading of the system in any position of the sensor platform and used to compensate for yaw error in addition to pitch-roll error). Further, ANDERSON explains an example application of the improved calibration can be [0101] in smart contact lenses for eye tracking (see FIGs 5A-5B). ANDERSON explains how the improved calibration can improve user experience [0102]. 
From ANDERSON, it is clear that orientation sensing (using gyroscope output) includes measurements of pitch and roll relative to several different reference axis because these are errors that are corrected for with sensor fusion; note FIG 1 which shows the Euler Angles include roll, pitch, and yaw (the information regarding orientation generated after the fusion of the three sensors).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SHTUKATER in view of ROTHKOPF and ANDERSON before them, to have combined SHTUKATER in view of ROTHKOPF and ANDERSON and arrived at tracking the orientation of the contact lens comprises angular measurements of pitch and roll relative to a first reference with a reasonable expectation of success, the combination motivated by the improvements to measuring orientation as taught in ANDERSON [0102].
Regarding dependent claim 3, incorporating the rejection of claim 2, SHTUKATER in view of ROTHKOPF and ANDERSON, combined at least for the reasons discussed above, further teaches the first reference is defined in relation to a gravitational field of the earth (inherently taught by the improved contact lens orientation sensor in ANDERSON, see Motion Sensors Explainer § 3.3 Magnetometers are magnetic field sensors, which means that without any strong magnetic influence close by, it will sense the Earth’s magnetic field).
Regarding dependent claim 4, incorporating the rejection of claim 3, SHTUKATER in view of ROTHKOPF and ANDERSON, combined at least for the reasons discussed above, further teaches the at least one sensor comprises an accelerometer that enables the angular measurements of pitch and roll (taught by the improved contact lens orientation sensor in ANDERSON discussed in claim 2 above).
Regarding dependent claim 5, incorporating the rejection of claim 1, SHTUKATER in view of ROTHKOPF combined at least for the reasons discussed above, does not appear to expressly disclose wherein the step of tracking the orientation of the contact lens comprises measurements of yaw relative to a second reference. Incorporating the improved contact lens orientation sensor taught in ANDERSON as discussed in the rejection of claim 2 above, for the reasons discussed above, cures this deficiency (Euler Angles include roll, pitch, and yaw (the information regarding orientation generated after the fusion of the three sensors)).
Regarding dependent claim 6, incorporating the rejection of claim 5, SHTUKATER in view of ROTHKOPF and ANDERSON, combined at least for the reasons discussed above, further teaches the second reference is defined in relation to magnetic north and the at least one sensor comprises a magnetometer (taught by the improved contact lens orientation sensor in ANDERSON discussed in claim 2 above; see Motion Sensors Explainer § 3.3 Magnetometers are magnetic field sensors, which means that without any strong magnetic influence close by, it will sense the Earth’s magnetic field).
Regarding dependent claim 7, incorporating the rejections of claim 1, SHTUKATER in view of ROTHKOPF, combined at least for the reasons discussed above does not appear to expressly disclose the at least one sensor comprises at least two sensors selected from a group consisting of an accelerometer, a magnetometer, and a gyroscope because SHTUKATER is silent as to sensor fusion (at least one sensor comprises at least two sensors). While ROTHKOPF, combined at least for the reasons discussed above, clearly teaches using a plurality of sensors, these are not clearly taught on the contact lens itself. However, incorporating the teachings of ANDERSON as explained above cures this deficiency because the improved contact lens orientation sensor in ANDERSON relies on sensor fusion and clearly teaches the at least one sensor comprises at least two sensors selected from a group consisting of an accelerometer, a magnetometer, and a gyroscope.
Regarding dependent claim 15, incorporating the rejection of claim 14, SHTUKATER in view of ROTHKOPF, combined at least for the reasons discussed above does not appear to expressly disclose wherein the distance measurement at least partially relates to a saccade movement of a user eye between the first location and the second location (interpreting “saccade” as a fast or rapid eye movement, distinguished from smooth pursuit movements, vergence movements, or vestibulo-ocular movements) 
In the smart-contact lens for eye tracking improvement taught in ANDERSON [0101-0102] (see discussion claim 2, the teachings incorporated for the same reasons) ANDERSON explains The eye regular makes rapid jumps (known as "saccades") with angular acceleration rates often exceeding 20,000 degrees/sec2 . During these jumps, eye tracking will rely almost entirely on the gyroscope outputs. If there is significant uncalibrated sensitivity error in the gyroscope, this will result in an error in the magnitude of the saccade… Always updating the gyro sensitivity estimate solves this calibration issue and results in correct saccade magnitude calculation. As ANDERSON makes clear the eye regularly makes saccades, any movement which could changes the distance measurement would necessarily need to take into account the magnitude of any saccades involved, thus teaching (in combination) the distance measurement at least partially relates to a saccade movement of a user eye between the first location and the second location.
Regarding dependent claim 16, incorporating the rejection of claim 13, SHTUKATER in view of ROTHKOPF, combined at least for the reasons discussed above does not appear to expressly disclose the at least one sensor comprises at least two sensors selected from a group consisting of an accelerometer, a magnetometer, and a gyroscope because SHTUKATER is silent as to sensor fusion (at least one sensor comprises at least two sensors) and ROTHKOPF, combined at least for the reasons discussed above, while clearly teaching using a plurality of sensors, these sensors are not clearly taught on the contact lens itself. However, incorporating the teachings of ANDERSON as explained above cures this deficiency because the improved contact lens orientation sensor in ANDERSON relies on sensor fusion and clearly teaches the at least one sensor comprises at least two sensors selected from a group consisting of an accelerometer, a magnetometer, and a gyroscope.
Claims 10-12, 17-19 are rejected under 35 USC 103 as unpatentable over SHTUKATER in view of ROTHKOPF, further in view of SHTUKATER (different embodiment).
Regarding dependent claim 10 (17), incorporating the rejection of claim 1 (13), SHTUKATER clearly teaches in the same embodiment wherein the at least one virtual tool is visible (because the display of the UI component has been moved into a region that the user is able to now focus on; see e.g. [0120] Based on the tracked positions, a location on the display of an overlaid image is computed in order to bring the image in focus). However, this embodiment of SHTUKATER may not be relied upon to explicitly disclose wherein the at least one virtual tool is visible relative to a boundary shape that partitions the contact lens virtual display into an inner area and an outer area. Note that this first embodiment of SHTUKATER has no requirements of what is displayed (visual arrangement).

    PNG
    media_image1.png
    350
    885
    media_image1.png
    Greyscale
 SHTUKATER also teaches a specific example in FIGs 11-13:
[0280] As per FIG. 11, smart contact lens substrate 1101 is depicted. The SCL substrate integrates an embedded display 1102. Section 1103 indicates region on display that may be perceived by the eye in focus. Arrow 1104, indicates the UI control that is of interest to the user where the eyes' gaze vector and focus, shifts.
[0281] As per FIG. 12, the system shifts the image disposition on display, to bring UI component of interest into focus at the center of display.
This embodiment of SHTUKATER clearly teaches the at least one virtual tool is visible relative to a boundary shape (region 1103, focus region) that partitions the contact lens virtual display into an inner area (inside focus region) and an outer area (outside area of focus). 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SHTUKATER in view of PLETCHER (first embodiment) and SHTUKATER (different embodiment) before them, to have used SHTUKATER (different embodiment showing specific visual arrangement on contact lens display) and SHTUKATER in view of PLETCHER (contact lens display without specific visual arrangement) and arrived at the claimed invention with reasonable and expected results, the combination motivated by the broad teaching in the first embodiment of SHTUKATER (for general shifting of UI content in response to orientation) and the different embodiment of SHTUKATER ([0279] FIGS. 11, 12, 13 depict the image superimposed on the embedded display and image shift from one position to the other; which is an example of the use of the first embodiment).
Regarding dependent claim 11 (18), incorporating the rejection of claim 10 (17), SHTUKATER in view of PLETCHER further in view of the different embodiment of SHTUKATER, combined at least for the reasons discussed above, further teaches wherein the boundary shape is a ring on which the at least one virtual tool is displayed (see e.g. SHTUKATER FIG 12 excerpted above).
Regarding dependent claim 12 (19), incorporating the rejection of claim 10 (17), SHTUKATER in view of PLETCHER further in view of the different embodiment of SHTUKATER, combined at least for the reasons discussed above, further teaches the step of displaying a second virtual tool related to the at least one virtual tool within the activated contact lens virtual display, the second virtual tool being displayed in response to an analysis of the tracking data relative to the at least one virtual tool ( [0279] FIGs 11-13…show progression of UI component selection and activation; [0281] in FIG 12 user adds checkmark to element in focus [0282] system shifts controls so that the user can now select the “Approve” button in response to user activity with the element in FIG 12 (showing progression of interactions)).
Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over SHTUKATER et al. (Pub. No.: US 2017/0270636 A1, previously cited) in view of von und zu Liechtenstein (Pub. No.: US 2021/0072821 A1, hereinafter LIECHENSTEIN, previously cited).
This alternative rejection is provided solely to show Applicant the breadth of the limitations as claimed.
Regarding claim 1, SHTUKATER teaches the method for activating a contact lens virtual display ([0015] the smart contact lens system tracks the changes in the eye position and correlates it with the corresponding UI component that comes into focus as a result of an image shift on the display, thereby the system "selects" the UI component that shifts to the center of the display), the method (broadly FIG 2 [0179] implemented, using for example contact lens in FIG 1) comprising:
tracking an orientation (e.g. angle) of a contact lens based on tracking data generated by at least one sensor disposed within the contact lens ([0047] eye position or direction tracking may comprise at least one orientation sensor; or [0056] image sensor; or [0060] eye focus determination sensor; [0086] once the zero point reference is determined, tracking of the eye's position begins for the current image overlaid onto the display);
analyzing the tracking data to identify  the orientation of the contact lens for a predetermined period of time [0035], the  being not visible to a user when the contact lens virtual display is in an inactive state (orientation angles are not visible, only any projected interface); and
activating the contact lens virtual display {change image being displayed to user} and projecting by a femtoprojector at least one virtual tool onto a user retina ([0103] embedded display 105 component may comprise different types of micro lenses... Micro lenses create collimated beam of light directly projected onto the retina of the eye) resulting in the at least one virtual tool becoming visible to the user within the contact lens virtual display ([0195] position of an image on display is computed at step 209. Here, per pixel image matrix is computed and consequently image is superimposed onto the display at step 210… [0015] UI component is shifted in image [0016-0019] provides examples of UI components).
SHTUKATER further teaches turning “ON” the contact lens in order to determine the directional change in the eye’s position in 2D For or 3D FoR (see e.g. [0196] and [0202]), as well as turning the device “OFF” [0195], such that The process works in a loop wherein with every change in eye's position, recompilation of image's disposition on display follows. Consequently, recomputed pixel values are updated on the embedded display.
SHTUKATER, while clearly teaching the tracking, analysis, and use of contact lens orientation to determine what tool (e.g. UI component) needs to be projected onto the user’s retina via a smart contact lens, does not appear to expressly disclose analyzing the tracking data to identify when the orientation of the contact lens crosses an activation threshold, such that in response to the orientation of the contact lens crossing the activation threshold during which the contact lens virtual display is in the inactive state the contact lens virtual display is activated and the virtual tool is projected
Logically, when the user wishes to view (or glance at) something at their view periphery, the orientation of the contact lens must change a sufficient amount to indicate that desire. Further note [0133] extent of the shift depends on and correlates with the level of eye's movement in certain proportion… which can be adjusted or configured by the user, and/or based on other dynamic factors.
LIECHENSTEIN may be relied upon to teach, in an augmented reality system ([0006] augmented reality environment using smart contact lens) analyzing tracking data to identify when the orientation of the contact lens crosses an activation threshold for a predetermined period of time, the activation threshold being not visible to a user when the contact lens virtual display is in an inactive state… in response to the orientation of the contact lens crossing the activation threshold during which the contact lens is in the inactive state, activating the contact lens virtual display ([0023] dynamic lens and occlusion matrix combination is realized with the context of a head mountable device, in other embodiments said combination is utilized in the context of a smart contact lens or a smart intraocular implant… virtual monitor may auto-hide or be subject to other changes in appearance…in response to changes of the viewing angle. see e.g. FIGs 4, 5 [0062-0063] showing turning head beyond threshold to deactivate virtual display, while turning head back across threshold will activate virtual display; interpreting “predetermined period of time” as sufficient time to recognize the motion was deliberate).
LIECHENSTEIN teaches this is an improvement at [0014] When using a virtualized monitor with full occlusion support in a preferred embodiment of the present invention, there is no significant difference to a hardware monitor as long as the user looks straight at the monitor. If, however, the user glances up or looks around the office, the display can be configured so that it auto-hides in such situations. The virtualized monitor therefore disappears from view altogether and what was occluded previously by the monitor now becomes visible. The user can now enjoy an unobstructed view of their office. Clearly, once the user looks back at where the (inactive) virtualized monitor should be displayed, it should auto-unhide (activate) so that the user may resume viewing the virtualized monitor.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SHTUKATER and LIECHENSTEIN before them, to have improved SHTUKATER with the auto-hiding/auto-showing of virtual display elements responsive to the user’s eye motion crossing a threshold angle with a reasonable expectation of success, the combination motivated by the improvement stated in LIECHENSTEIN [0014] noted above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173